Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2020 has been entered.
 
Response to Amendment
The amendment filed on September 8, 2020 has been entered. Applicant’s amendments to the claims have overcome the rejections previously set forth in the Final Office Action mailed May 1, 2020. Claims 23-30 are new and considered for the first time leaving claims 1-30 pending in the current application.
Election/Restrictions
Newly submitted claims 29-30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the original claims are directed to a metal paste for use in layerwise growth of metal structures while new claims 29-30 are directed to a method of additive manufacturing for depositing a metal paste. These inventions are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case . 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 29-30 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claim 26 is objected to because of the following informalities: "potassium or sodium" at the end of the claim should end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25-28 all recite the limitation that the paste comprises “an inorganic reactive component”. It is not clear from the claim nor the specification what an inorganic reactive component is, what distinguishes a “reactive” inorganic component from a nonreactive or any other inorganic component, or how “reactive” modifies and limits the broad category of per se.  While the dependent claims 26 and 28 list a few elements for which the inorganic reactive component comprises, this does not aid in determining the meaning of “reactive” in this context. 

Claim 26, which depends from claim 23, recites the limitation "the inorganic reactive component" in line 1.  There is insufficient antecedent basis for this limitation in the claim. As this claim depends from claim 23, there is no previous statement of an inorganic reactive component.  It appears applicant may have intended claim 26 to depend from claim 25 where it would have antecedent basis.  However, it is noted that claim 28 already depends from claim 25, with otherwise the same limitations as those recited in claim 26.  Clarification and correction are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-12, 23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fuwa (JP2008-184622 with provided Espacenet machine translation) hereinafter Fuwa in view of the combination of Moussa, Lu, and Thummler.
Moussa et al. (US 6630009) hereinafter Moussa 
Lu, Xuesong, et al. "Fabrication of electromagnetic crystals by extrusion freeforming." Metamaterials 2.1 (2008): 36-44 hereinafter Lu
Thümmler et al. (Introduction to Powder Metallurgy, pp. 6-42, Maney Publishing for IOM3, the Institute of Materials, Minerals and Mining, 1993) hereinafter Thummler.
metal powder, solvent, and an adhesion promoter i.e. binder (Fuwa, claim 2). 
Fuwa discloses that the solvent is an alcohol solvent such as acetone or an aqueous solvent i.e. water and this solvent improves the fluidity of the metal paste (Fuwa, paragraph [0043]).
Fuwa does not explicitly disclose where the polymeric binder is one of the listed materials in claim 1. 
Fuwa does disclose that the adhesion promoter i.e. binder is, for example, a polyether-based resin such as polyvinyl ether or an acrylic polymer. 
Lu relates extrusion freeforming to fabricate electromagnetic crystals (Lu, abstract). Lu teaches using polyvinylbutyral (PVB) as a thermoplastic binder in combination with alumina, polyethyleneglycol (PEG) as plasticizer and dissolved in the solvent, propan-2-ol (Lu, pg. 37, first paragraph in section 2.). Lu teaches that after mixing, the solvent was evaporated until the slurry became a paste suitable for extrusion (Lu, pg. 37, first paragraph in section 2.).
As Fuwa and Lu both relate to additive manufacturing using an extrudable paste, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute polyvinylbutyral (PVB) as taught by Lu into the paste disclosed by Fuwa thereby simply substituting one known element for another to obtain predictable results as both Fuwa and Lu relate to extrusion pastes using alcohols as a solvent (See MPEP 2141(III)).

Fuwa does not explicitly disclose two populations of iron particles with differing D50 where the large particles have iron at a concentration of 90 to 100% by weigh and the small particles comprise iron at 70 to 100% nor does Fuwa disclose infiltrant particles with a D50 particle size such that they primarily position between the metal scaffold particles. 
Fuwa does disclose an embodiment where the metal powder is made up of an iron based powder, nickel-based alloy powder and copper powder (Fuwa, claim 5) and the average particle diameter of the powder is 1 – 100 microns (Fuwa, paragraph [0043]). 
Moussa relates to forming three-dimensional composite products from the paste by a prototyping or rapid manufacturing machine (Moussa, col 13, lines 6-8). Moussa teaches using a mixture of metal powders is either a bimodal or tri-modal mixture of particles of different sizes (Moussa, claim 1; if the powders are of different sizes, one must have a smaller D50 than the other). Moussa teaches that the powders are selected from the group consisting of iron, steel, stainless steel, titanium, titanium alloy, copper, tungsten, tungsten carbide, nickel alloy, nickel boron, nickel phosphorus and blends thereof (Moussa, claim 7). 
Moussa teaches that the homogenous blend of powders, of the same type or otherwise, with adapted particle size and in adequate concentrations may be used in order to significantly increase the maximum volumetric concentration in powder and improve densification control (Moussa, col 7, lines 33-37). Moussa teaches that this increase is obtained since the finest particles may be positioned in the voids left by the largest particles (Moussa, col 7, lines 37-39; where finest particles being positioned in the voids left by the largest particles meets the claim language of infiltrant particles with a D50 particle size such that they position in interstitial spaces between scaffold particles). 

However, Moussa does not explicitly disclose wherein a population of large particles comprising iron at a concentration of about 90 to 100% by weight and a population of small particles comprising iron at a concentration of 70 to 100% by weight make up the metal scaffold particles.
Moussa does disclose suitable metal powders for use in the present invention including 316L stainless steel which is 62.5 to 73% iron with a particle size of less than 22 μm and 316HIC stainless steel which is also 62.5 to 73% iron with a particle size of less than 44 μm (Moussa, col 9, lines 18-24; see also Moussa, Table at the top of col. 9 for particle sizes of powders). All of the specific examples disclosed by Moussa have the large particles having a lower iron content than the smaller infiltrant particles. Also, as noted above, Moussa discloses that the powders are selected from the group including iron (Moussa, claim 7). 
Thummler is an introduction to powder metallurgy (Thummler, title). Thummler discloses common commercial iron and iron alloy powders including Distaloy AE which has a composition of 4.0% Ni, 1.5% Cu, and the balance iron with a particle size of 20-180 μm (Thummler, table 2.3, pg. 40).
As Fuwa and Moussa teaches that the powders used in making the paste can broadly include iron powders and Moussa discloses examples where the large particles having a lower iron content than the smaller infiltrant particles, in order to carry out the invention of Fuwa and Moussa one of ordinary skill would necessarily look to the art to choose an appropriate powder, 

As to claims 5 and 6, Moussa discloses where the finest particles may be positioned in the voids left by the largest particles, that is, since the ratios of particle diameters is on the order of 1:7 (Moussa, col 7, lines 38-40; see also claim 12 which discloses particle size ratio of between about 10:1 and about 5:1 for a blend of metallic powders with at least two different particle sizes).

As to claim 7, Fuwa does disclose an embodiment where the metal powder is made up of an iron based powder, nickel-based alloy powder and copper powder (Fuwa, claim 5). Further, Moussa discloses where the metallic powders is selected from the group of powders consisting of iron, steel, stainless steel, titanium, titanium alloy, copper, tungsten, tungsten carbide, nickel alloy, nickel boron, nickel phosphorus and blends thereof (Moussa, claim 7).

As to claim 8, Moussa discloses that the finest particles may be positioned in the voids left by the largest particles (Moussa, col 7, lines 37-39). Moussa further explicitly discloses using NiB, NiP, Fe, and stainless steel as an infiltrant (Moussa, col 9, lower table in left column; 

	As to claim 9, Moussa discloses bimodal or trimodal mixtures of powders with a majority being stainless steel with an amount of nickel boron (NiB) or nickel phosphate compositions and combinations thereof effective to lower the sintering temperature (Moussa, col 2, lines 60-64).

As to claim 10, neither Fuwa nor Moussa does not explicitly disclose wherein the metal scaffold particles have a D50 ranging from 2 μm to 40 μm.
	Thummler discloses common commercial iron and iron alloy powders including Distaloy AE which has a composition of 4.0% Ni, 1.5% Cu, and the balance iron with a particle size of 20-180 μm (Thummler, table 2.3, pg. 40).
The MPEP states that “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” See MPEP 2144.05 I.
Thus, there is a prima facia case of obviousness due to Thummler’s disclosure of metallic powders having a particle size of 20-180 μm which overlaps the claimed range of 2 μm to 40 μm.

As to claim 11, Moussa discloses where the finest particles may be positioned in the voids left by the largest particles, that is, since the ratios of particle diameters is on the 1:7 (Moussa, col 7, lines 38-40; see also claim 12 which discloses particle size ratio of between about 10:1 and about 5:1 for a blend of metallic powders with at least two different particle sizes). Thus, Moussa discloses that one of the powders must be between 1/5 to 1/10 the size of a major powder. Moussa discloses in mixture RMF1 using a stainless steel with a particle size of 44 μm, it also discloses using Fe at 2 μm, NiP at 5 μm, and 17-4PH which is a stainless steel at 5 μm (Moussa, col 9, lower table in left column). As all of these powders would fit in the voids between the larger powders, Moussa thereby discloses infiltrant particles having a D50 ranging from 0.05 μm to 10 μm.

As to claim 23, Fuwa discloses that the solvent is an alcohol solvent and this solvent improves the fluidity of the metal paste (Fuwa, paragraph [0043]; by disclosing the genus alcohol solvent, this encompasses the species: ethanol, propanol, butanol, pentanol, hexanol, heptanol, and octanol).

As to claims 25 and 26, it is unclear what is meant by inorganic reactive component, see 112(b) rejection above. For the purposes of applying prior art, Moussa’s teaching using a stainless steel powder (17-4PH) with a size of 20 μm mixed with Fe particles with a size of 2 μm, NiB with a size of 12 μm and NiP with a size of 5 μm (Moussa, col 9, lower table; taken from the RMF6 mixture where the stainless steel would be the metal scaffold particles comprising iron and the Fe and Ni alloys would be infiltrant particles) will be interpreted as meeting the claim limitations as NiB would be an inorganic component comprising boron.

s 14-17, 19-21, 24, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Moussa, Shah, Fuwa, Kunze, Lu, and Thummler with evidentiary reference to Reade:
Shah et al. (US PG Pub 2015/0035209) hereinafter Shah
Kunze et al. (US PG Pub 2003/0010409) hereinafter Kunze
“Alumina Powder” retrieved from <https://www.reade.com/products/alumina-powder-al2o3 > on April 24, 2020 hereinafter Reade. 

As to claim 14, the combination of Fuwa, Lu, Moussa and Thummler disclose a paste is made from metal powder, solvent, and an adhesion promoter i.e. binder (Fuwa, claim 2). While Fuwa does not explicitly disclose one of the polymeric binders listed in claim 14, Lu teaches using polyvinylbutyral and is properly combined with Fuwa for the reasons stated in the rejection of claim 1. 
Further, Moussa discloses using a stainless steel powder (17-4PH) with a size of 20 μm mixed with Fe particles with a size of 2 μm, NiB with a size of 12 μm and NiP with a size of 5 μm (Moussa, col 9, lower table; taken from the RMF6 mixture where the stainless steel would be the metal scaffold particles comprising iron and the Fe and Ni alloys would be infiltrant particles). This powder would be obvious to combine with Fuwa for the reasons stated in the rejection of claim 1 above.
However, neither Fuwa nor Moussa does not disclose where the paste includes an inorganic reinforcing component being in a concentration between 0.5 and 5 wt % of the metal paste.
Shah relates to methods of forming three-dimensional metallic objects (Shah, abstract). Shah teaches a metal oxide paste comprising metal oxide particles, a polymeric binder and an Al2O3) (Shah, paragraph [0025]).
As Fuwa, Moussa and Shah both relate to metal pastes used to form three-dimensional metallic objects via additive manufacturing, it would have been obvious to one of ordinary skill in the art at the time of filing to add ceramic reinforcing particles such as alumina as taught by Shah to the metal paste disclosed by Fuwa thereby combining prior art elements according to known methods to yield predictable results as the reinforcing ceramics would be understood to increase the strength and toughness of the resulting object (See MPEP 2141(III)).
	However, Shah is silent on an amount of reinforcing ceramic particles to add.
	Kunze relates to reinforced metal matrix composites and methods of shaping powder materials to form such composites (Kunze, abstract). Kunze teaches that reinforcements include alumina (Al2O3), silicon carbide (SiC), or other suitable ceramics or intermetallics for other metals such as aluminum (Kunze, paragraph [0019]). Kunze teaches co-depositing intermetallic or ceramic particle reinforcements such as alumina with metal matrix powders such as aluminum or an aluminum alloy, titanium or a titanium alloy, copper or a copper alloy, nickel or a nickel alloy, and/or iron or an iron alloy, such that the volume fraction of reinforcement material may be held at a constant value between about 0-40% or varied from about 0-40% to form a gradient material (Kunze, paragraph [0016]). Kunze teaches the matrix exhibits fine 
	Reade notes that the bulk density of alumina powder is approximately 1 g/cm^3. 
	Thummler notes that the apparent density of Distaloy AE is 3 g/cm^3 (Thummler, Table 2.3, pg. 40).
	For iron powders, Kunze thus discloses adding an upper bound of 18.2 wt% reinforcement (where 40% alumina = 40g, 60% iron = 180 g, 40/220 = 18.2%).
	As Fuwa, Moussa, Shah, and Kunze all relate to additive manufacturing and Shah discloses using ceramic reinforcements, but it silent on an appropriate amount to add, one of ordinary skill would naturally look to the art to determine an appropriate percentage of reinforcing material. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to add up to 18.2% of alumina as taught by Kunze to the metal paste disclosed by the combination of Fuwa, Moussa, and Shah, thereby creating a matrix that exhibits fine grain structure with enhanced properties over the unreinforced metal, including higher tensile modulus, higher strength, and greater hardness (Kunze, abstract).
The MPEP states that “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” See MPEP 2144.05 I.
Thus there is a prima facie case in view of the disclosure in Kunze. 

As to claim 15, 16, and 17, Moussa discloses that the finest particles may be positioned in the voids left by the largest particles (Moussa, col 7, lines 37-39). Moussa further explicitly discloses using NiB, NiP, Fe, and stainless steel as an infiltrant (Moussa, col 9, lower table in left column; where Fe at 2 μm, NiP at 5 μm, NiB at 12 μm, and 17-4PH which is a stainless steel at 5 μm are all infiltrants in mixture RMF1. Further, Moussa’s teaching of using fine particles 

	As to claim 19, neither Fuwa nor Moussa does not explicitly disclose wherein the metal scaffold particles have a D50 ranging from 2 μm to 40 μm.
	Thummler discloses common commercial iron and iron alloy powders including Distaloy AE which has a composition of 4.0% Ni, 1.5% Cu, and the balance iron with a particle size of 20-180 μm (Thummler, table 2.3, pg. 40).
The MPEP states that “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” See MPEP 2144.05 I.
Thus, there is a prima facia case of obviousness due to Thummler’s disclosure of metallic powders having a particle size of 20-180 μm which overlaps the claimed range of 2 μm to 40 μm.

As to claim 20, Moussa discloses where the finest particles may be positioned in the voids left by the largest particles, that is, since the ratios of particle diameters is on the order of 1:7 (Moussa, col 7, lines 38-40; see also claim 12 which discloses particle size ratio of between about 10:1 and about 5:1 for a blend of metallic powders with at least two different particle sizes). Thus, Moussa discloses that one of the powders must be between 1/5 to 1/10 the size of a major powder. Moussa discloses in mixture RMF1 using a stainless steel with a particle size of 44 μm, it also discloses using Fe at 2 μm, NiP at 5 μm, and 17-4PH which is a stainless steel at 5 μm (Moussa, col 9, lower table in left column). As all of these powders 

As to claim 21 and 24, Fuwa discloses that the solvent is an alcohol solvent such as acetone or an aqueous solvent i.e. water and this solvent improves the fluidity of the metal paste (Fuwa, paragraph [0043]; by disclosing the genus alcohol solvent, this encompasses the species: ethanol, propanol, butanol, pentanol, hexanol, heptanol, and octanol).

As to claims 27 and 28, it is unclear what is meant by inorganic reactive component, see 112(b) rejection above. For the purposes of applying prior art, Moussa’s teaching using a stainless steel powder (17-4PH) with a size of 20 μm mixed with Fe particles with a size of 2 μm, NiB with a size of 12 μm and NiP with a size of 5 μm (Moussa, col 9, lower table; taken from the RMF6 mixture where the stainless steel would be the metal scaffold particles comprising iron and the Fe and Ni alloys would be infiltrant particles) will be interpreted as meeting the claim limitations as NiB would be an inorganic component comprising boron.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moussa, Thummler, Lu and Fuwa as applied to claims 1, 5-12, 23 and 25-26 above, and further in view of Marucci et al. ASM Handbook. Volume 7. Powder Metallurgy. Production of Powder Metallurgy Carbon and Low-Alloy Steels. Pg. 311-321. (2015) hereinafter Marucci.
As to claims 2 and 3, Moussa broadly discloses that the powders are selected from the group consisting of iron, steel, stainless steel, titanium, titanium alloy, copper, tungsten, tungsten carbide, nickel alloy, nickel boron, nickel phosphorus and blends thereof (Moussa, claim 7). As noted in the rejection of claim 1 above Moussa discloses using stainless steels as Fe at 2 μm, NiP at 5 μm, NiB at 12 μm, and 17-4PH which is a stainless steel at 5 μm are all infiltrants in mixture RMF1. Further, Moussa’s teaching of using fine particles positioned in the voids between the largest particles that thereby improves densification and limits deformation would support using other non-explicitly disclosed powders as infiltrants. See Moussa, col 7, lines 40-46).
However, neither Fuwa nor Moussa does not explicitly state that the population of large particles comprising iron has a lower concentration of iron than the population of small particles comprising iron nor does Moussa explicitly state that the iron concentration is about 90% to 100% by weight.
Marucci is the ASM Handbook on Powder Metallurgy, with particular reference to carbon and low-alloy steels (Marucci, title). Marucci teaches that a multitude of different iron powder grades exist for use in powder metallurgy, in particular grade A-131 which has an average particle size of 5.1 μm also has an iron content of 98.81% (Marucci, pg. 320, Table 13, data for iron powder A-131). 
Since Moussa teaches using a smaller pure iron powder with a stainless steel powder without disclosing the exact composition of the iron powder, one of ordinary skill would naturally turn to the art to select an appropriate iron powder to carry out the process and make the paste disclosed by the combination of Fuwa and Moussa. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the iron powder A-131 taught in Marucci to thereby carry out the process as disclosed in Moussa and Fuwa. 

4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moussa, Thummler, Lu and Fuwa as applied to claims 1, 5-12, 23 and 25-26 above, and further in view of Koehler, ASM Handbook, Volume 7, Powder Metallurgy, Powder Metallurgy Nickel and Nickel Alloys. Pg. 673-681 (2015) hereinafter Koehler.

As to claim 4, Moussa broadly discloses that the powders are selected from the group consisting of iron, steel, stainless steel, titanium, titanium alloy, copper, tungsten, tungsten carbide, nickel alloy, nickel boron, nickel phosphorus and blends thereof (Moussa, claim 7). Fuwa does disclose an embodiment where the metal powder is made up of an iron based powder, nickel-based alloy powder and copper powder (Fuwa, claim 5).
However, neither Fuwa nor Moussa does not explicitly disclose that the infiltrant particles comprise nickel at a concentration of 95% by weight or more. 
Koehler is the ASM Handbook on powder metallurgy specifically relating to Nickel and Nickel Alloys (Koehler, title). Koehler discloses the chemical analysis and physical properties of commercially available carbonyl nickel powders such as Vale T123 which is 99.8% Ni and has a particle size of 3.5-4 μm (Koehler, pg. 676, Tables 2 and 3). 
Since both Fuwa and Moussa teaches using nickel alloys as one of the powders, but does not explicitly state a particular nickel powder or its composition, one of ordinary skill would naturally turn to the art to select an appropriate nickel alloy powder to carry out the process disclosed in Moussa. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the nickel powder Vale T123 taught in Koehler to thereby make the paste as disclosed in Fuwa and Moussa.

13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moussa, Thummler, Lu and Fuwa as applied to claims 1, 5-12, 23 and 25-26 above, and further in view of Zheng (US PG Pub 2003/0235738) hereinafter Zheng.
As to claim 13, Fuwa teaches that the paste is made from metal powder, solvent, and an adhesion promoter i.e. binder (Fuwa, claim 2). 
Fuwa discloses that the solvent is an alcohol solvent such as acetone or an aqueous solvent i.e. water and this solvent improves the fluidity of the metal paste (Fuwa, paragraph [0043]).
Fuwa does not explicitly disclose where the polymeric binder is one of the listed materials in claim 13. 
Fuwa does disclose that the adhesion promoter i.e. binder is, for example, a polyether-based resin such as polyvinyl ether or an acrylic polymer. 
Zheng relates to a method of making a fuel cell (Zheng, title) which involves deposition of a paste in layers 300 to 900 μm thick (Zheng, paragraph [0058]). Zheng teaches making a paste by mixing solvent/plasticizer, binder, and powders in a 70 percent powder to 30 percent organics ratio (Zheng, paragraph [0054]). Zheng teaches the solvents/plasticizers may be selected from terpineol, water, ethylene glycol, diethylene glycol, tetraethylene glycol, poly(ethylene glycol), glycerine, dimethyl phthalate, dibutyl phthalate, octyl phthalate, benzyl butyl phthalate, or diethyloxalate (Zheng, paragraph [0054]). Zheng teaches the binder may be selected from ethyl cellulose, polyvinyl butyral, methacrylate solution, methacrylate emulsion, ammonium polyacrylate, alginates, or gums (Zheng, paragraph [0054]).
As Fuwa and Zheng both relate to additive manufacturing using an extrudable paste, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the binder ethyl cellulose as taught by Zheng into the paste disclosed by Fuwa thereby simply .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moussa, Shah, Fuwa, Kunze, Lu, Reade and Thummler as applied to claim 14-17, 19-21, 24, and 27-28 above, and further in view of Daye et al. ASM Handbook, Volume 7, Powder Metallurgy. Copper-Infiltrated Steels. Pg. 326- 330 (2015).
	As to claim 18, neither Fuwa nor Moussa explicitly disclose wherein the infiltrant particles comprise carbon.
	Daye relates to producing substantially pore-free material using molten metal infiltration (Daye, pg. 326, left column, 3rd paragraph). Daye teaches porous metallic body, having a substantial degree of interconnected porosity (known as the matrix), is infiltrated with another metal of lower melting point (known as infiltrant) through a suitably designed heat treatment cycle (Daye, pg. 326, left column, 3rd paragraph). Daye teaches that this process produces a highly or fully dense composite structure (Daye, pg. 326, left column, 3rd paragraph – middle column, first paragraph). Daye teaches that in the simplest application, a mixture of iron powder, graphite, and solid lubricant is used as the matrix material (Daye, pg. 327, middle column, last paragraph – right column, first paragraph). Graphite provides the carbon content required to convert the iron powder into steel (Daye, pg. 327, right column, first paragraph, first full sentence).
	As Moussa discloses using iron powders (Moussa, claim 7) as does Fuwa (claim 5) and Daye teaches adding graphite (carbon) to convert the iron powder into steel, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute carbon as an infiltrant particle to produce steel and also produce a highly or fully dense structure.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moussa, Shah, Fuwa, Kunze, Lu, Reade and Thummler as applied to claim 14-17, 19-21, 24, and 27-28 above, and further in view of Zheng.
As to claim 22, Fuwa teaches that the paste is made from metal powder, solvent, and an adhesion promoter i.e. binder (Fuwa, claim 2). 
Fuwa discloses that the solvent is an alcohol solvent such as acetone or an aqueous solvent i.e. water and this solvent improves the fluidity of the metal paste (Fuwa, paragraph [0043]).
Fuwa does not explicitly disclose where the polymeric binder is one of the listed materials in claim 22. 
Fuwa does disclose that the adhesion promoter i.e. binder is, for example, a polyether-based resin such as polyvinyl ether or an acrylic polymer. 
Zheng teaches the binder may be selected from ethyl cellulose, polyvinyl butyral, methacrylate solution, methacrylate emulsion, ammonium polyacrylate, alginates, or gums (Zheng, paragraph [0054]).
As Fuwa and Zheng both relate to additive manufacturing using an extrudable paste, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the binder ethyl cellulose as taught by Zheng into the paste disclosed by Fuwa thereby simply substituting one known element for another to obtain predictable results as both Fuwa and Zheng relate to extrusion pastes using alcohols as a solvent (See MPEP 2141(III)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Claims 1 and 3-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10087332 hereinafter the ‘332 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘332 patent in claim 1 claims a vehicle comprising at least a solvent and a polymeric binder; metal scaffold particles comprising greater than 99.5 wt % iron and less than 0.5 wt % carbon,; and metal infiltrant particles with a D50 particle size of less than ⅕ of the D50 particle size of the metal scaffold particles, such that the metal infiltrant particles primarily position in interstitial spaces between the metal scaffold particles. While this is not identical to the claim language of the current application which requires two metal scaffold powders where one has a smaller D50 than another, in claim 2 of the ‘332 patent it is disclosed that the infiltrant particles can be iron. There is nothing in claim 1 in the current application that prevents the powder from being both the smaller iron powder as well as the infiltrant powder at the same time. Thus, claim 1 of the current application and claims 1 and 2 of the ‘332 patent have overlapping scope and are not patentably distinct. 
In addition, claims 3-22 of the current application are not patentably distinct from claims 1-22 of the ‘332 patent by disclosing the overlapping solvents, binders, compositions, and particle sizes.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

As to the Double Patenting rejection, it is maintained and will not be held in abeyance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        


/JOSHUA S CARPENTER/Examiner, Art Unit 1733